Title: Enclosure: A Statement of Facts Relative to General Pinckney’s Mission to France, [30 March 1797]
From: Hamilton, Alexander
To: 


General Pinckney, appointed minister plenipotentiary from the United States to the French Republic, left Philadelphia near the end of September, and arrived at Paris the 5th of December last, in the evening. On the 6th, he sent, by his secretary, to Mr. Monroe his letters of recall; and immediately afterwards waited on Mr. Monroe, who shewed him a letter from M. Delacroix, the French Minister for foreign affairs, dated December 2. 1796, in which M. Delacroix, remarked, that Mr. Pinckney’s arrival appearing to be at hand, if it had not already taken place, he thought it his duty to inform Mr. Monroe of the formalities to be observed on that occasion; & then tells him, the usage is, that the minister recalled and his successor send to the Minister for foreign affairs, the copy of their letters of recall and of credence.
Genl. Pinckney deeming it more respectful to the Minister to acquaint him with his arrival, & to inform him that they would wait upon him at any hour he would appoint, with their letters of credence and recall, Mr. Monroe on the same day (Decr. 6th) wrote to M. Delacroix accordingly, and requested he would appoint a time when Mr. Pinckney & himself should have the honor of attending him, for the purpose of presenting to him copies of those documents.
On the 9th of December Genl. Pinckney received from Mr. Monroe a letter imforming him that M. Delacroix had appointed that day, between one and four o’clock, to receive them. M. Delacroix letter is dated that day, in answer to Mr. Monroe’s of the 6th; and after reciting the object of the interview, M. Delacroix said, he should be eager to receive him that day, at any hour from one to four o’clock, afternoon, if that would be convenient to him; & prayed him to propose it to General Pinckney. Accordingly Mr. Monroe, & General Pinckney with his Secretary Major Henry Rutledge, about two o’clock, waited on M. Delacroix; and Genl. Pi[n]ckney was introduced to him by Mr. Monroe as his successor. On receiving their letters of credence and recall, M. Delacroix said he would deliver them without delay to the Directory. He desired Major Rutledge to let him have the names of baptism, & ages of himself & Genl Pinckney, that cards of hospitality might be made out, which he said was necessary to reside there unmolested. Their names & ages were immediately given; and M. Delacroix promised to send the cards the next morning.
When this interview was known, the reports which had been spread abroad, before Genl. Pinckney’s arrival, that he would not be received by the Directory, vanished. However, on Monday Decr. 12th, Mr. Monroe’s secertary (Mr. Prevost) called on Genl. Pinckney, and told him that Mr. Monroe had just received a letter from M. Delacroix; & desired to know if Genl. Pinckney had received one: The latter answered that he had not. Mr. Prevost then shewed Genl. Pinckney M. Delacroix’ letter to Mr. Monroe. It is dated the 11th of December; and after mentioning that he had laid before the Executive Directory the copy of Mr. Monroe’s letter of recall, & Genl. Pinckney’s letters of credence, M. Delacroix says the Directory had charged him to inform Mr. Monroe, that they would not acknowledge nor receive another minister plenipotentiary from the United States, until the injuries stated to the American Government had been redressed.
Genl. Pinckney waited till the next day, Decr. 13th, expecting to receive a like notification from M. Delacroix; when, not hearing from him, Genl. Pinckney wrote him a letter, in which after reciting the substance of that which M. Delacroix had written on the 11th to Mr. Monroe, he expressed his regret at the determination of the Directory, and that he was not permitted even to attempt to explain the sentiments of America and its government, or in the terms of his letters of credence, to endeavour to efface unfavourable impressions, to banish suspicions, and to restore that cordiality which was at once the evidence and pledge of a friendly union. Genl. Pinckney then suggested, that as official copies of his letters of credence and of Mr. Monroe’s letters of recall had been delivered to M. Delacroix, the determination of the Directory should have been communicated immediately to him (Genl. Pinckney) that he might, without delay, transmit the same as from the Executive of the French Republic to the Government of the U. States. He also desired to be informed whether it was the intention of the Directory that he should immediately quit the territories of the French Republic; or whether he & his family might stay until he heard from his government.
This letter Genl. Pinckney sent by his Secretary to M. Delacroix, who opened and read it in Major Rutledge’s presence. When he had finished, he desired Major Rutledge to return to Genl. Pinckney as his answer, That the Executive Directory knew of no minister plenipotentiary from the United States, since the presentation of Mr. Monroe’s letters of recall; and that the Executive Directory had charged him to notify to Mr. Monroe, that they would not acknowledge nor receive another minister plenipotentiary from the United States, until the injuries stated to the American Government had been redressed: which notification the Directory relied on Mr. Monroe’s imparting to his own government, as well as communicating to Genl. Pinckney. As to the second subject of Genl. Pinckney’s letter, (whether the Directory intended that he should quit the territories of the Republic, or stay till he heard from his government) M. Delacroix said he could return no answer until he had laid it before the Executive Directory. Major Rutledge asked if Genl. Pinckney should expect an answer. M. Delacroix replied, that the intentions of the Directory should be signified either to him or to Mr. Monroe.
On the 15th of December, M. Giraudet called upon Genl. Pinckney, & said he was chief secretary in the department of foreign affairs: that he came on the part of the Minister of foreign affairs, to signify to him, that with respect to his letter to M. Delacroix, he could not directly communicate with Genl. Pinckney, but only with Mr. Monroe, as such direct communication would be acknowledging Genl. P. as Minister, when the Directory had determined not to receive him: that as to the other part of his letter, relative to his remaining there, he supposed Genl. P. was acquainted with the local laws of France relating to strangers. Genl. Pinckney answered that he was not. M. Giraudet then said there was a decree forbidding all strangers to remain in Paris without particular permission, which as the Directory did not grant to General Pinckney, the general law would of course operate. To this Genl. P. answered, that he could not conceive that the having of a direct communication with him would involve the consequence that had been mentioned. Had Mr. Monroe died before his arrival, the information that they would not acknowledge him must have been communicated to Genl. P. himself; and that Mr. Monroe having received his letters of recall, could not now act officially, any more than if he had ceased to exist. That with regard to the law of France relating to strangers, it did not apply to the requisition in his letter, which was to be informed whether it was the intention of the Directory that he should quit France, or be allowed to stay till he heard from his government.
Mr. Giraudet said he rather imagined it was the intention of the Directory that Genl. Pinckney should quit the territories of the Republic; but as it admitted of a doubt, he would mention it to the minister, and communicate the result in the evening. Genl. Pinckney then further desired to be informed, if obliged to quit the Republic, in what time he must depart, as his baggage had not yet arrived from Bourdeaux: adding, that he meant not to ask any personal favour, but to have the intention of the Directory clearly expressed, in relation to him in the public character in which he came to France. M. Giraudet said he would do what he desired; and departed. In the evening he returned, and said, That in answer to the doubt entertained at the former meeting, the Minister (Delacroix) could only answer, that he had understood the Directory to mean, that Genl. Pi[n]ckney was to quit, not Paris only, but the territories of the French Republic. That as to the time in which it was necessary to depart, the Minister would not designate it; but he would have another communication with the Directory; and that their intentions should be made known in a more explicit manner on both points. M. Giraudet then said he must inform Mr. Pinckney, that in all probability M. Delacroix would not be the organ thro’ which he would receive the answer, as the Minister of police was the officer under whose department his case would come. To this Genl. Pinckney replied, That M. Delacroix & the Directory had received the official copy of his letter of credence: That it was in the power of the Directory to receive him or not; but they could not divest themselves of their knowledge of the public character in which he came to France: That in that character he was entitled to the protection of the law of nations, whether the Directory received him or not. That if they permitted him to stay till he heard from his government, he was under the protection of that law: and if they ordered him to quit the territories of the Republic, still he was entitled to letters of safe-conduct and passports for his journey. Genl. Pinckney closed this conversation with M. Giraudet, with desiring him to inform M. Delacroix, that he requested that whatever further passed might be in writing, that no mistakes might happen by verbal communications, and that he might know explicitly the intentions of the Directory.
After this, ten days having elapsed without any communication from M. Delacroix, and complaints having been received by Genl. Pinckney of inconveniences to which american citizens in France were subjected, for want of passports signed by their minister: he thought it his duty, tho’ not acknowledged by the French Government, to endeavour to remedy this grievance. For americans coming from the territories of a power at war with the Republic, on arriving in its ports, were thrown into confinement, unless they could give security for their good behaviour, until they could obtain passports from our minister at Paris—after being countersigned by the minister of foreign affairs. Genl. Pinckney therefore directed his secretary, Major Rutledge, to wait upon M. Delacroix, to represent this subject, and to obtain from him, unofficially, the determination of the Directory concerning his residence or departure from the territory of the Republic. Accordingly, on the 26th of December, Major Rutledge waited on M. Delacroix, and mentioned the situation of the American citizens lately arrived in France, who had been thrown into prison; where they remained, for want of passports, which could not now be obtained, there being no acknowledged minister from the U. States. General Pinckney therefore wished to be informed to what authority he should refer them for relief. M. Delacroix answered, that an order had been made on this subject; and that in future all petitions on behalf of American Citizens, for passports, should be addressed to the Minister of the General Police: That however, he would charge himself with any which Genl. Pinckney might then have by him, if he preferred the channel of his department. Major Rutledge then asked M. Delacroix if he had heard any thing further from the Directory as to their intentions respecting General Pinckney’s remaining where he was. M. Delacroix answered with marks of great surprize—That he thought he had already explained himself with sufficient clearness on the subject: that he had long since signified to General Pinckney, the impossibility of his staying: that he thought he had exercised much condescension in having been so long silent, which he had been induced to do, by Genl. Pinckney’s having complained of the delay of his baggage, which he supposed must by this time have arrived from Bourdeaux: that, in short, he should be sorry if his further stay should compel him to give information to the minister of the Police.!!! Major Rutledge answered, that if permitted, he would call to M. Delacroix recollection the communication he had made to General Pinckney, thro’ his secretary M. Giraudet. That gentleman had indeed told Genl. Pinckney, that he must consider himself in the light of any common stranger, to whom a card of hospitality was denied, and who was compelled, by the laws respecting foreigners, to withdraw from the territories of the Republic: but General Pinckney had refused to regard himself in any other situation than that in which he had entered France; which was not in a private capacity, but in a public character, which had been officially announced to the Directory: that he was not subject to the law respecting strangers, but was under protection of the law of nations: M. Giraudet then took leave, with a promise to communicate to the Minister of foreign affairs the ground which Mr. Pinckney had taken. In the evening he returned, and said that the Minister would again lay Genl. Pinckney’s letter before the Directory, & that their intentions should be made known to him as soon as possible. Major Rutledge then remarked, that he supposed all this had been faithfully related to him by his Secretary. M. Delacroix answered, That Genl. Pinckney must have mistaken M. Giraudet, as to his intention of again laying Genl. Pinckney’s letter before the Directory. Major Rutledge replied, That this was impossible; for he had been present at both conversations, in which the material parts had passed in English, and been repeated in French. M. Delacroix then said that M. Giraudet had acted without his authority. Major Rutledge answered, That Genl. Pinckney had nevertheless waited until that moment in expectation of hearing from him, agreeably to M. Giraudet’s promise: that the General was very far from intending to dispute the will of the Directory; what he wanted was a communication of that will in writing. M. Delacroix said it had already been given. Major Rutledge desired to know when. M. Delacroix answered, in the notification which he had made, by order of the Directory, to Mr. Monroe: that this contained their sentiments on the point of Mr. Pinckney’s staying; in as much as that his not being received, implied that he should depart. Major Rutledge denied that this was a fair deduction. M. Delacroix insisted that it was. Major Rutledge said it had not so struck Genl. Pinckney, nor any person with whom he had conversed: but however, if such was the construction to be put upon it, he flattered himself that M. Delacroix could have no objection to expressing it upon paper, in order that Genl. Pinckney might have something more substantial than the authority of the word of his secretary, to justify himself to his own government, for quitting a spot to which he had come in obedience to their orders. Here M. Delacroix turned away, with some warmth, and said he should do no such thing: that Genl. Pinckney might make his own deductions—he desired to have no more communications with him. Major Rutledge withdrew.
This behaviour of M. Delacroix did not discompose Genl. Pinckney. He considered that he was at the post where his duty required him to remain, until he received orders from his own government how to conduct himself, or until the French government should give him a written order to depart; or send him passports as a minister of his country whom they would not suffer to remain within their territory; or do some other unequivocal act that would justify his going.
Such appears to have been the conduct of the French Government; and such the situation of Genl. Pinckney, until some time in January last. If they finally order him to quit France, it will surprize no one. The Directory, it is said, have already sent away thirteen foreign ministers; and a late Emigrant, now in Paris, has assured them, that the United States are not of greater consequence, nor ought to be treated with more respect than Genoa or Geneva. (Genoa is a little bigger than the state of Delaware; and Geneva, almost of as great extent as the little county of Delaware in the state of Pennsylvania; that is, about thirteen miles long and eleven broad.)
